Gase 7:49-€F-88746-NSR Besument 48 Filed 68/09/28 Bage 4 ef 4
: Joi Me

PARKER AND CARMODY, LLP

 

ATTORNEYS AT LAW
850 THIRD AVENUE of we
14™ FLOOR at 4 fy, Me
NEW YORK, N.Y. 10022 Ol pO
DANIEL S. PARKER TELEPHONE: (212) 239-9777
MICHAEL CARMODY FACSIMILE: (212) 239-9175
CHRISTINA S. COOPER DParker @ParkerandCarmody.com

August 6, 2020

By ECF
Hon. Nelson S. Roman

United States District Judge
Southern District of New York
300 Quarropas Street

White Plains, NY 10601

Re: United States v. Kassem Harris
19 Cr 746 (NSR)

Dear Judge Roman:

It is my current intention to file a suppression motion, but I am unable to do so until I meet
with the defendant and further investigate this matter, which I have been unable to do so in the
past few months.

Accordingly, I respectfully request that the Court extend the time for the defendant to file
motions. I consent to the exclusion of speedy trial time.

If the foregoing is acceptable to the Court, then I respectfully request that Your Honor “SO
ORDER” this letter granting an extension.

Thank you for your consideration in this matter.
Respectfully,
/s/

Daniel S. Parker

The Court grants Deft's request extending the suppression briefing schedule as
follows: moving papers shall be filed on Oct. 7, 2020; Gov't opposition papers
shall be filed on Nov. 9, 2020; and reply papers shall be filed Nov. 23, 2020.
The Status Conference is adjourned from Oct. 23, 2020 until Jan. 8, 2021 at 1:00
pm. Clerk of the Court requested to SETH Eemption ( (doc. 18).

Dated: Aug. 7, 2020 >
[a

me ° 7
‘HONTNELSON'S. ROMAN © >
UNITED STATES DISTRICT UUDGE »

Ce: all parties (by ECF)

 
